                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 27, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:21-CR-00411
                                             §
JOHN STEVEN POLINARD                         §
                                             §
       Defendant.                            §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f).     The government presented the testimony of Drug Enforcement

Administration Task Force Officer Mark Flores. The following requires detention of the

defendant pending trial in this case:

       (1)    There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C. §

841(b)(1)(B); and

       (2)    The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

       The evidence against the defendant meets the probable cause standard, as a federal

Grand Jury has true-billed an indictment in this case. The defendant was on bond at the

time of this offense and has a pending motion to revoke his state felony bond. He is a poor

1/2
candidate for bond. The findings and recommendations of the U.S. Pretrial Services Report

are adopted by the Court.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.

       The Defendant may file a motion to re-open the detention hearing in this case if he

is able to resolve his pending state case.


       ORDERED on May 27, 2021.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
